In Re                                         NMCCA NO. 201900245
Br eyer M. HOU S TON
Lieutenant (O-3)                                   Special Panel 3
U.S. Navy
         Petitioner/Appellee
                                                      ORDER

UNIT ED ST AT ES                              Denying Cross-Petition
       Respondent/Appellant


    On 6 September 2019, Respondent/Appellant filed an Appeal with the
Court pursuant to Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862,
challenging the military judge’s suppression of prosecution evidence pursuant
to Military Rules of Evidence 403 and 413. That Appeal remains pending be-
fore the Court.
    On 16 October 2019, Petitioner/Appellee, filed a Cross-Petition for Extraor-
dinary Relief in the Nature of a Writ of Mandamus. The Cross-Petition seeks
to have this Court vacate the military judge’s ruling on the application of Mil-
itary Rule of Evidence 510 regarding whether the complaining witness may re-
assert her privilege over certain matters in her mental health records.
    In accordance with Navy-Marine Corps Court of Criminal Appeals Rule of
Appellate Procedure 19(f), the Court has declined to order Respondent/Appel-
lant to file a response to the Cross-Petition. Having considered the Cross-Peti-
tion, it is, this 6th day of November 2019,
ORDERED:
    That the Cross-Petition for a Writ of Mandamus is DENIED, without prej-
udice to raise any and all issues contained in the Cross-Petition should this
Court acquire jurisdiction over a timely appeal of a court-martial conviction
filed pursuant to Article 66(b), UCMJ, 10 U.S.C. § 866(b) (2019).

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court
       In Re Houston, No. 201900245, Order Denying Cross-Petition



Copy to:
NMCCA (51.3)
45 (Capt Fulton)
46 (Maj Meeder, LCDR Ceder)
02